UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard Massachusetts Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.4%) Massachusetts (97.1%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 2,071 Beverly MA GO 5.250% 11/1/13 (14) 1,855 2,059 Boston MA Convention Center Revenue 5.000% 5/1/18 (2) 4,975 5,140 Boston MA GO 5.000% 2/1/12 (14)(Prere.) 3,765 3,925 Boston MA GO 5.000% 3/1/16 7,295 8,395 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,028 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,364 Boston MA Special Obligation Revenue (Boston City Hospital) 5.000% 8/1/17 (14) 2,000 2,058 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 295 315 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,037 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,053 Braintree MA GO 5.000% 5/15/27 4,000 4,172 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.200% 2/20/21 865 909 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.350% 2/20/32 2,000 2,024 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/21 (14) 2,395 2,416 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,303 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,638 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 14,953 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 5,961 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/12 (Prere.) 3,000 3,179 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/18 (Prere.) 10,000 11,740 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.250% 7/1/22 3,500 4,101 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.250% 7/1/33 15,000 16,068 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/14 5,000 5,637 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,450 2,905 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,316 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 5,325 6,194 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,485 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 2,931 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,311 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 387 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 3,392 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,124 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.320% 3/7/11 2,900 2,900 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 2,708 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.250% 3/7/11 3,900 3,900 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.260% 3/7/11 400 400 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,125 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,221 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,025 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/23 1,710 1,731 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 568 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 694 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 1,937 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,558 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 1,910 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,523 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 4,876 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 576 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 524 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,127 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 2,650 2,756 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,237 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,635 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,330 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,077 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 1,000 1,059 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 2,000 2,048 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.250% 7/1/31 4,000 4,004 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,489 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,601 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 3,991 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 3,000 2,653 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,004 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 2,684 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 2,625 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 540 585 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,104 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 4,748 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,306 Massachusetts GO 5.000% 9/1/12 2,170 2,313 Massachusetts GO 5.000% 11/1/14 3,275 3,683 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,537 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,418 Massachusetts GO 5.000% 3/1/15 (4)(Prere.) 5,250 5,995 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,558 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,312 Massachusetts GO 5.500% 10/1/15 17,990 20,855 Massachusetts GO 5.500% 11/1/17 5,000 5,927 Massachusetts GO 5.250% 8/1/18 (4) 5,060 5,940 Massachusetts GO 5.500% 10/1/18 4,955 5,904 Massachusetts GO 5.500% 8/1/19 5,000 5,966 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,387 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,194 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,624 Massachusetts GO 5.000% 8/1/20 4,185 4,712 Massachusetts GO 5.250% 8/1/21 5,870 6,866 Massachusetts GO 5.000% 8/1/22 4,500 4,921 Massachusetts GO 5.250% 8/1/22 5,000 5,831 Massachusetts GO 5.500% 12/1/23 (2) 4,000 4,737 Massachusetts GO 5.000% 3/1/26 5,000 5,270 Massachusetts GO 5.000% 8/1/28 4,535 4,700 Massachusetts GO 5.500% 8/1/30 (2) 11,500 12,820 Massachusetts GO 5.000% 8/1/37 (2) 5,000 5,016 Massachusetts GO VRDO 2.932% 3/1/11 8,455 8,455 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,007 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) VRDO 0.240% 3/7/11 LOC 5,300 5,300 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 3,755 3,782 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/19 (14) 50 49 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 2,603 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,467 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 1,885 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 2,773 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,169 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.750% 7/1/12 (Prere.) 2,000 2,180 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) 5.500% 12/1/39 4,000 4,036 Massachusetts Health & Educational Facilities Authority Revenue (Children's Hospital) VRDO 0.210% 3/1/11 LOC 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 4,580 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/12 (Prere.) 1,730 1,839 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,000 1,279 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,353 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/37 7,620 7,663 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 10,000 10,179 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.220% 3/1/11 LOC 1,615 1,615 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,675 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,101 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 7,470 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 165 169 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,235 1,139 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,799 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,103 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 5,662 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 5,000 5,741 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.200% 3/7/11 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.210% 3/1/11 3,050 3,050 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 3,000 3,165 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 2,580 2,727 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/13 (3) 1,255 1,283 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,348 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,598 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 2,856 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/11 2,080 2,099 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,030 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,221 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.230% 3/7/11 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,204 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,298 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,761 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 5,216 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,368 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.220% 3/1/11 LOC 7,300 7,300 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,109 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) VRDO 0.210% 3/1/11 3,600 3,600 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 1,000 1,002 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.500% 7/1/21 5,000 5,028 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.625% 7/1/32 1,000 1,003 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/27 (14) 1,850 1,860 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/11 (Prere.) 435 447 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,294 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/23 (14) 565 567 2 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,544 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,060 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,322 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,008 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 2,975 3,091 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 3,255 3,365 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/16 (14) 4,500 4,642 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,556 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 10,704 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/14 (4) 5,000 5,605 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,111 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 15,000 15,798 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 16,125 16,870 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 (4) 8,000 8,294 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 8,500 8,672 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 5,000 5,066 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.750% 8/15/32 (2) 9,360 9,248 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,006 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,526 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 15,931 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,090 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 1,950 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 2,306 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 2,599 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 7,550 8,331 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,194 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,093 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,788 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 614 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 5,906 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 5,000 5,861 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,189 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,955 2,325 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,381 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,147 Massachusetts Water Pollution Abatement Trust Revenue 5.375% 8/1/27 2,565 2,572 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,694 Massachusetts Water Pollution Abatement Trust Revenue 5.500% 8/1/29 1,000 1,003 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 6,123 Massachusetts Water Resources Authority Revenue 6.000% 12/1/11 (14) 1,455 1,509 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,444 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,263 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,317 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,777 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,080 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,078 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 13,991 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,358 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,021 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 11,370 11,418 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 2,603 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,004 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 7,993 Narragansett MA Regional School District GO 6.500% 6/1/13 (2) 1,210 1,228 Newton MA School District GO 4.500% 6/15/34 3,000 2,932 Pittsfield MA GO 5.000% 4/15/12 (Prere.) 1,000 1,062 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 1,000 1,112 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,314 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 5,980 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,813 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,821 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,036 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,034 Worcester MA GO 5.500% 8/15/14 (14) 1,445 1,470 Worcester MA GO 5.500% 8/15/15 (14) 1,190 1,210 Worcester MA GO 5.250% 8/15/21 (14) 1,500 1,515 Puerto Rico (2.2%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,464 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,333 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/12 (3) 5,080 5,299 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/12 (Prere.) 1,100 1,167 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 357 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 2,015 2,108 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 665 696 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,383 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,017 Total Tax-Exempt Municipal Bonds (Cost $895,335) Total Investments (99.4%) (Cost $895,335) Other Assets and Liabilities-Net (0.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the value of this security represented 0.3% of net assets. 2 Securities with a value of $742,000 have been segregated as initial margin for open futures contracts. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. Massachusetts Tax-Exempt Fund The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of February 28, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds  900,306  Futures ContractsAssets 1 2   Futures ContractsLiabilities 1 (56)   Total (54) 900,306  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Massachusetts Tax-Exempt Fund At February 28, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 2-Year United States Treasury Note June 2011 (56) (12,225) (20) 5-Year United States Treasury Note June 2011 (114) (13,331) (36) 10-Year United States Treasury Note June 2011 (184) (21,905) (70) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At February 28, 2011, the cost of investment securities for tax purposes was $896,180,000. Net unrealized appreciation of investment securities for tax purposes was $4,126,000, consisting of unrealized gains of $18,367,000 on securities that had risen in value since their purchase and $14,241,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDMASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDMASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 15, 2011 VANGUARD MASSACHUSETTS TAX-EXEMPT FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 15, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
